DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Requirement for Unity of Invention
01.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
02.	Unity of Invention between inventions is required under 35 U.S.C. §§ 121 and 372.

SPECIES A.	Claims directed to the Embodiment described with respect to FIG. 1.
SPECIES B.	Claims directed to the Embodiment described with respect to FIG. 8.
SPECIES C.	Claims directed to the Embodiment described with respect to FIG. 10.
SPECIES D.	Claims directed to the Embodiment described with respect to FIG. 13.
SPECIES E.	Claims directed to the Embodiment described with respect to FIG. 16.
SPECIES F.	Claims directed to the Embodiment described with respect to FIG. 17.
SPECIES G.	Claims directed to the Embodiment described with respect to FIG. 1.
SPECIES H.	Claims directed to the Embodiment described with respect to FIG. 1.
SPECIES I.	Claims directed to the Embodiment described with respect to FIG. 1.
SPECIES J.	Claims directed to the Embodiment described with respect to FIG. 1.
03.	The Requirement for Unity of Invention is proper because the SPECIES of inventions listed above do not relate to a single general inventive concept under 
The Requirement for Unity of Invention is proper because the Species A-J, as listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons: claim 1, even if it were a generic claim, appears (see, for example, the 6/28/20218 ISR/written opinion indicating that claim 1 would not present an inventive step in view of JP 2016/24234, identified as Document 1).
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect one, and only one, Species of: A, B, C, and J. Failure to do so will result in an Office Action noting the Reply as being non-responsive. 
A complete reply to this requirement must: 
1.	elect a Species to be examined even though the requirement may be traversed (see, for example, 37 CFR § 1.143); and
2.	identify all claims reading on the elected Species, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, for example, M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that is readable on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144.
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the Species have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other Species.
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered if they dependent from, or otherwise require all the limitations of, the allowed generic claim. 
CONCLUSION
04.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814